Citation Nr: 1506435	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from January 1975 to December 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for a bilateral foot condition and heart condition.

The claim of entitlement to service connection for the heart condition is being REMANDED to the Agency of Original Jurisdiction (AOJ), rather than immediately decided, since it requires further development.  However, the Board is going ahead and adjudicating the claim for a bilateral foot disorder.


FINDING OF FACT

The Veteran's pre-existing pes planus (flat feet) did not permanently increase in severity during or because of his service, and there is no indication he currently has a ganglion cyst on either foot, though he did in service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a bilateral foot disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain and of the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, to this end, the Veteran was provided this required notice and information in a September 2007 letter, prior to the initial adjudication of his claim, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on a claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs) and identified private treatment records have been obtained and associated with the claims file for consideration.  In an August 2009 statement, he indicated that he was not receiving any Social Security Administration (SSA) benefits and did not have a pending SSA claim.  Thus, there are no additional records to be obtained from this other Federal agency.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

No medical examination or opinion has been obtained with respect to the Veteran's claim for service connection for a bilateral foot condition.  However, as discussed below, the Board finds that the evidence, which does not reflect any increase in severity of his pre-existing pes planus possibly owing to his service, nor competent evidence of another current foot disability, including a ganglion cyst, in turn warrants concluding that a remand for an examination and/or opinion is not necessary to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Service Connection

The Veteran contends that service connection is warranted for bilateral pes planus on the theory that this condition, although admittedly pre-existing his service, nonetheless was aggravated by his service, meaning made chronically (permanently) worse.  See May 2009 Notice of Disagreement (NOD).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran underwent an enlistment examination in July 1974.  The examination noted 2nd degree pes planus, albeit asymptomatic.  Therefore, the pes planus 
pre-existed his service, so there is no presumption of soundness at the time of his enlistment into service.  If, as here, a pre-existing disorder is noted upon entry into service, a Veteran cannot bring a claim for direct service connection for that disorder, only instead a claim for aggravation of the disorder owing to service.  In this circumstance, however, 38 U.S.C.A. § 1153 applies and the burden falls on him to establish this required aggravation.  Smith v. Shinseki, 24 Vet. App. 40, 
47-48 (2010), citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progression of the disease.  If VA cannot do so, the increase is presumed to have been caused by active duty service even in the absence of direct evidence of causation.  Id.  In other words, the presumption of aggravation only requires evidence of an actual worsening of a pre-existing condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.

That said, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  But the presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, though, an increase in severity of the pre-existing pes planus is not shown to have occurred during service.  Although the condition was noted at enlistment, there are no further entries related to pes planus for the remainder of the Veteran's period of service.  He was treated for a left foot ganglion cyst in February 1976.  However, no findings were recorded referable to pes planus, including especially suggesting an exacerbation of it on account of his service.  He also underwent a periodic examination in November 1975 and a separation examination in September 1977.  Neither examination noted any findings related to pes planus.  In addition, the post-service treatment records associated with the claims file contain no complaints or treatment related to pes planus.  Moreover, while he has asserted a theory of aggravation of his pre-existing pes planus because of his service, he has not offered any lay statements describing symptoms or manifestations of pes planus that occurred during his period of service.  For these reasons, an increase in the severity of his pre-existing pes planus has not been shown, and service connection for this condition resultantly is unwarranted.

The Board also has considered whether service connection is warranted based upon the treatment of a left foot ganglion cyst in service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

But, here, there are no additional findings of this condition recorded in the Veteran's STRs, including his September 1977 separation examination report, or his post-service treatment records.  He also has not offered any lay testimony related to or concerning any current ganglion cyst that might relate or date back to the one he had in service.  Therefore, service connection for a ganglion cyst also is not warranted, as there are no current diagnoses or symptoms of the condition evident in the record.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

For these reasons, the appeal is denied, regardless of whether considering the claim as for bilateral pes planus especially or also for some other foot disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (requiring that VA consider all diagnoses and their potential relationship with the Veteran's service, so not just the condition specifically claimed).  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding the benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a bilateral foot disorder is denied.


REMAND

Additional development is required in order to fully and fairly adjudicate the Veteran's remaining claim for service connection for a heart condition.

The Veteran's post-service treatment records reflect a diagnosis of coronary artery disease (CAD) as early as March 2002, which has been treated with cathertization and/or stent placements in 2003, 2005, and 2007.  In addition, his STRs show that he was found to have a mid-systolic "click" at the time of his separation examination in September 1977.  Further evaluation resulted in a diagnosis of a sinus arrhythmia, so irregular heartbeat, albeit with no then current indication of additional cardiac pathology.

In light of this evidence, a VA examination and opinion are needed to assist in determining the etiological relationship, if any, between these in-service and 
post-service findings related to this heart condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination with an appropriate clinician for medical comment concerning the etiology of the Veteran's claimed heart condition.  The purpose of this examination is to determine whether the Veteran has a current heart condition that was incurred in or is otherwise related to his active military service.  

The claims file, including a complete copy of this decision and remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must take a complete history from the Veteran.  All appropriate tests and studies must be accomplished.

In reviewing the claims file, the examiner should specifically consider the following:

a) STRs showing the Veteran was found to have a mid-systolic "click" at the time of his separation examination in September 1977.  Further evaluation resulted in a diagnosis of sinus arrhythmia, albeit with no then current evidence of additional cardiac pathology.

b) Post-service treatment records reflecting a history of cocaine-induced myocardial infarction in 1990.

c) Post-service treatment records reflecting a diagnosis of coronary artery disease as early as March 2002, which has been treated with cathertization and/or stent placements in 2003, 2005, and 2007.

d) A September 2007 letter from the Veteran's treating physician stating that stress related to his prior military service may have played a role towards his current medical condition.


After reviewing the examination findings and all the other relevant evidence of record, the examiner must offer an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current heart disability, including the coronary artery disease mentioned, incepted during the Veteran's active military service or is related to any 
in-service disease, event, or injury, including the sinus arrhythmia diagnosed in September 1977 and/or stress related to military service.

The examiner must provide an explanation for this nexus opinion, including citing to specific evidence in the file, if necessary, to support the conclusions reached.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this claim for service connection for a heart disorder in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


